IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-08-00065-CV
 
In re
James Edwin Peeler
 
 

Original Proceeding
 

MEMORANDUM  Opinion

 
The petition for writ of mandamus is denied.  The
motion to dismiss of real-party-in-interest Baylor University is dismissed as moot.
 
 
                                                                                    BILL
VANCE
                                                                                    Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
(Chief Justice Gray concurs with the judgment with
the following note:  I agree with the arguments made in Baylor’s motion to
dismiss that because a final judgment has now been rendered in the underlying
proceeding, Peeler has an adequate remedy by direct appeal.  The petition for
writ of mandamus is thus properly denied.)
Petition
denied; motion to dismiss dismissed as moot
Opinion
delivered and filed March 12, 2008
[OT06]


une 30, 2011, the Clerk
of this Court notified Phillippi that pursuant to Rules 38.8(a)(1) and 42.3 of
the Texas Rules of Appellate Procedure, the Court would dismiss these appeals
for want of prosecution unless, within 21 days of the date of the letter, a
brief was filed in each of these appeals.  Phillippi was further warned that if
no briefs were filed by 5:00 p.m. on July 21, 2011, these appeals would be
dismissed.  Tex. R. App. P.
42.3(b).  No briefs were filed by the 5:00 p.m. deadline.
Accordingly, these appeals are
dismissed.
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Davis, and
            Justice
Scoggins
Appeal
dismissed
Opinion
delivered and filed August 3, 2011
Do
not publish 
[CV06]